HOWERTON, Chief Judge,
dissenting.
I respectfully dissent. Although I sympathize with Ms. Tackett, the Floyd Circuit Court correctly remanded her claim to the Ford Consumer Appeals Board. Tackett was undoubtedly frustrated with her car and with the repair service provided by the agent, Campbell. Nevertheless, when she contacted the board, Ford made a real effort to correct her problems. When Tack-ett ceased all participation in the process, the board determined the final problems with the car would be solved when some parts were available.
Ms. Tackett and Ford agreed to the arbitration process, yet Tackett never gave the process a chance to work. When she filed her “Customer’s Statement,” the only thing she wanted was a new car or her money back. Naturally, Ford sought other options. I know of no way to dispute the board’s findings, and a remand was proper. I do know that Ms. Tackett rejected the car, revoked her acceptance of arbitration, and filed suit in court.
The board acted within its bounds. Tack-ett offered nothing but the solution of a new car or her money back, while Ford attempted to arbitrate within the scope of the board. Ford had a right to repair the vehicle, and the question for the board was whether the car was fixed. It found that it was essentially fixed, and I will not substitute my judgment for that conclusion. Tackett should be bound by that decision or be required to finalize the arbitration process.
The case was properly remanded to the board, and I would affirm the Floyd Circuit Court.